Citation Nr: 0209231	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  90-52 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling, including on 
an extra-schedular basis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1965.

This appeal is from June 1990 and May 1992 rating decisions 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The former denied a schedular 
rating greater than 40 percent for lumbosacral strain, the 
latter denied TDIU.

The Board has remanded this case six times, in April 1991, 
March 1992, January 1994, March 1998, April 2000 and August 
2000.  The record is now complete for appellate purposes.  
The veteran had a hearing at the St. Petersburg RO in June 
2002 before the undersigned, who is the Board member 
designated to hold the hearing and to decide his appeal.  
38 U.S.C.A. § 7107(c) (West Supp. 2002).

In a statement of October 1991, the veteran, through his 
then-representative raised the matter of extra-schedular 
rating of his low back disorder.  Although the Board cannot 
award extra-schedular rating in the first instance, Floyd v. 
Brown, 9 Vet. App. 88 (1996), it must address the matter when 
it is explicitly raised by a claimant or by the record.  
VAOPGCPREC 6-96.  The Board will do so here, and has styled 
the increased rating issue accordingly.

On VA examination in June 1990, and in subsequent statements, 
most recently in his April 2002 hearing, the veteran raised 
the matter of a cervical spine disorder incurred in service 
or otherwise inextricably intertwined with his service-
connected low back strain.  The RO has never adjudicated this 
matter, and the Board does not resolve it now.  The January 
1994 remand referred the matter of entitlement to pension 
benefits to the RO, which has not adjudicated such a claim.  
Both matters are referred to the RO for appropriate action.

Comment in this decision on the relationship between the 
cervical spine, cervical dystonia, Meigs' syndrome, or any 
orthopedic or neurological disorder other than service-
connected low back strain is solely in the context of 
determining the appropriate disability rating of the service-
connected low back strain.



FINDINGS OF FACT

1.  Low back strain is the veteran's sole service-connected 
disability, currently rated at the maximum rating provided 
for that disability by the VA Schedule for Rating 
Disabilities.

2.  The veteran exaggerates the limitation of motion of his 
low back, and his testimony about the extent of limitation of 
motion, pain, and functional impairment is not credible.

3.  Forward bending due to service-connected lumbosacral 
muscle strain is limited to not less then 30 degrees.

4.  The veteran does not have listing of the whole spine to 
the opposite side of the strain, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces related to service-connected low back strain-such 
degenerative changes of lumbosacral vertebrae and 
intervertebral discs as exist being unrelated to the service-
connected disability-and there is no abnormal mobility on 
forced motion.

5.  There are not extraordinary circumstances that render 
application of the VA Schedule for Rating Disabilities to the 
low back strain impracticable.

6.  The veteran is not unemployable due to his service-
connected disability.


CONCLUSIONS OF LAW

1.  Regulation does not provide a schedular rating in excess 
of 40 percent for the veteran's service-connected low back 
strain, and extraschedular rating is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2001).

2.  Neither schedular nor extra-schedular criteria for a 
total disability evaluation based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  VCAA, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).  The United States 
Court of Appeals for the Federal Circuit has ruled that the 
retroactive effective date provision of the Act applies only 
to the amendments to 38 U.S.C. § 5107.  See Bernklau v. 
Principi, No. 00-7127 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 3.159).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claims at issue.

VA has discharged all responsibilities and duties to assist 
the veteran to develop his claims.  In a record encompassing 
over 14 years of development, VA has repeatedly informed the 
veteran of the evidence necessary to substantiate his claim 
and provided numerous forms for authorization of release of 
information.  The veteran has provided extensive medical 
evidence of his selection, but he has never authorized VA to 
obtain primary clinical or other treatment records from the 
practitioners whose statements he has submitted.  VA has 
obtained all government records of which it has notice, 
including extensive medical records from the Federal Bureau 
of Prisons and a Florida county jail.  There is no indication 
that VA has failed to obtain evidence it has authority to 
obtain without authorization, or that the veteran authorized 
VA to obtain any non-federal evidence that VA failed to 
obtain.  VA has afforded the veteran medical examinations and 
obtained medical opinions as the record indicated was 
necessary.  Most recently, the veteran submitted the report 
of a January 2001 examination performed for the Social 
Security Administration that reported the medical information 
necessary for evaluation of the veteran's current disability 
in light of the long pendency of this claim.  Such a non-VA 
examination is permissible for rating purposes, when, as 
here, it is adequately informative.  See 38 C.F.R. § 3.326(b) 
(2001).  

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  Finally, the 
foregoing notwithstanding, any question of applicability of 
the VCAA in this appeal is moot, because the veteran 
stipulated at his June 2002 hearing, with the advice of his 
attorney, that the record is complete and no further evidence 
need be obtained in this appeal.


II.  Merits of the Claims

This case raises all pervasive questions of the veteran's 
credibility.  He is a convicted felon, whose crime was one 
fundamentally of dishonesty, i.e., fraud.  The testimony of 
one convicted of past crimes of dishonesty are well 
established in American common law and in principles of 
evidence as a basis for impeachment of the credibility of 
testimony.  See McCormick on Evidence 93-95 (West 1984).  The 
Board's reference to a principle of law and citation of 
scholarly authority for that principle in this decision is 
not the submission into the record of or reliance upon 
evidence by the Board, consequently, there is no due process 
issue of notice to the veteran.  Cf. Thurber v. Brown, 5 Vet. 
App. 119 (1993) (Board may not obtain and rely on evidence 
without providing the claimant with due process as regards 
that evidence).  Determinations of the credibility of lay 
testimony, and the weight to be placed on other evidence that 
relies on that testimony for its probative value, such as 
medical conclusions or opinions, is inherently within the 
Board's authority and responsibility.  Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997).

The record is replete with statements of the veteran shown by 
other documents to be inconsistent, self-contradictory, 
exaggerated, or simply false.  For example, service medical 
records reveal the veteran first complained of low back pain 
in April 1964 and repeatedly thereafter.  He twice reported 
experiencing back pain while climbing stairs, once in April 
1964 and again in August 1964.  A clinical record cover sheet 
documented two days of inpatient treatment with traction and 
heat in August 1964 at Selfridge Air Force Base, with reduced 
symptoms and return to duty.  The diagnosis was lumbosacral 
muscle strain.  The record documented that his duty was as 
Air Defense Artillery Director.  On separation examination 
and medical history, the veteran reported a severe back 
injury in August 1964 with several days of traction.  A March 
1965 report of orthopedic examination by the doctor who had 
treated him previously noted satisfactory recovery from the 
prior low back strain, without further problems, and that the 
veteran's back was normal at separation.  Thus, the veteran's 
report in his separation medical history appears to be an 
exaggeration.  The veteran has subsequently testified to 11 
days of hospitalization with total body traction.  The time 
is exaggerated.  At a November 2001 physical examination for 
a social security claim, he misinformed the examiner that he 
injured his back in Vietnam during a training exercise.  His 
DD 214 shows he never served overseas, and the origins of his 
low back complaint were as shown in the service medical, and 
not in a training exercise.

For the foregoing reasons, the Board finds the veteran's 
testimony wholly impeached, except where corroborated by 
independent sources.  Specific impeachment is noted in the 
context of discussion of the specific claims, below.

The veteran has twice presented for VA examinations in a 
wheel chair, the second time asserting complete immobility of 
the spine and inability to remove from the chair for 
examination of the low back; examination was not completed.  
Nonetheless, x-ray study of the lumbar spine in five views 
were taken at that time with no indication they were taken 
with the veteran in the wheel chair, or that he had any 
difficulty assuming the postures required for the study.  The 
Board concludes the veteran was disingenuous in his 
presentation to the examining physician.  He has reported his 
cervical dystonia as his primarily disabling medical 
condition for the purposes of a claim with the Social 
Security Administration.  He testified under oath in June 
2002 that his primary disability is in his low back, with the 
cervical condition a mere nuisance.  The Board finds his 
testimony without credibility as it bears on the relative 
apportionment of his disablement between the documented upper 
and lower back conditions.

The veteran has reported numerous work enterprises, including 
multiple reports that on correlation reveal multiple 
enterprises at the same time.  On September 1995 VA 
examination, he reported working for an exterminating company 
as a pest control operator.  He testified in June 2002 that 
he has a Master's degree in entomology, and that because of 
it he was given duty as a pest control officer in service for 
the time following his hospitalization for back surgery.  His 
Army separation record 17 1/2 years of education, with 
entomology as his major course of study, but the hospital 
record reveals his duty was in air defense, and that he 
returned to his duty.  There is no indication in the record 
that he changed duty.

A.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA has rated the veteran's service-connected low back strain 
as sacroiliac injury and weakness since October 1965.  See 
38 C.F.R. § 4.71a, 5294 (2001).  The Board will employ 
diagnostic code 5295, lumbosacral strain, because use of 
diagnostic code 5294 has been a patent error.  The diagnosis 
in service was lumbosacral muscle strain, and the initial VA 
diagnosis was chronic low back strain.  There is no history 
of diagnosis of sacroiliac injury or weakness.  The Board is 
changing the diagnostic code so the terminology used in 
applying the rating schedule is consistent with the facts of 
the veteran's disability.  This change is consistent with VA 
regulation on selection of diagnostic codes, which prescribes 
that disabilities be named as diagnosed by medical personnel, 
and the diagnostic code for rating purposes chosen 
accordingly.  See 38 C.F.R. § 4.27 (2001).  This change is 
without consequence to selection of rating criteria, 
percentage disability, or amount of monetary compensation, 
because diagnostic codes 5294 and 5295 apply the same rating 
criteria.  The change does not implicate the rules on 
preservation or protection of ratings, see 38 C.F.R. 
§§ 3.951, 3.952 (2001), or on changes of diagnosis.  See 
38 C.F.R. § 4.13 (2001).

Lumbosacral strain is rated noncompensably disabling if there 
are slight subjective symptoms only; 10 percent disabling 
with characteristic pain on motion; 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and 40 
percent if severe; with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

There are regulations that provide for consideration of the 
effect of pain and related phenomena on the amount of 
disablement resulting from limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1997).  Exacerbation of the 
limitation of motion of a joint by pain may be a basis for 
increasing a schedular rating.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, those regulations are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated.  VAOPGCPREC 36-
97, citing Johnston v. Brown, 10 Vet. App. 80 (1997) (remand 
for consideration of functional loss of range of motion of a 
wrist due to pain inappropriate where rating currently 
assigned for limitation of motion was maximum available under 
the applied diagnostic code).  Thus, the only available basis 
for an increased rating for the appellant's lumbosacral 
strain is if pathology and symptomatology other than that 
contemplated in the rating criteria for lumbosacral strain is 
associated with the lumbosacral strain, or if an 
extraschedular rating is warranted.

A schedular rating higher than 40 percent is available for 
bony fixation (ankylosis) of the lumbar spine, depending on 
the position of the fixation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2001).  A schedular rating higher than 
60 percent is available for intervertebral disc syndrome if 
the service-connected pathology causing such syndrome is of 
the commensurate severity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

VA examination of the low back in May 1980 diagnosed 
degenerative arthritis of the lumbar spine with left 
sciatica.  No comment or opinion was then made associating 
the lumbar degenerative disease with the service-connected 
lumbar strain.  There is a hiatus in the VA medical record 
until June 1990.

On VA orthopedic examination in June 1990, the veteran 
reported a history of cervical and lumbosacral complaints.  
In pertinent part, lumbar flexion was 30 degrees, extension 
was 25 degrees, lateral flexion was 15 degrees bilaterally, 
and rotation was 20 percent.  Lumbosacral x-ray study showed 
discogenic degenerative disease at L4-5 and L4-S1 without 
other significant abnormality.  The diagnosis was lumbar disc 
versus lumbosacral strain.

On VA orthopedic examination in May 1991, the veteran arrived 
in a wheelchair assisted by his wife.  His posture and 
movement was stiff, and he required assistance of his wife to 
remove his slacks.  He stood flexed at 30 degrees of lumbar 
flexion.  Lower extremities showed no neurologic deficits.  
The range of motion of the lumbar spine was 0 in all 
directions except for rotation, which was 20 degrees 
bilaterally, with much grimacing and complaints of pain.  
After a five-view x-ray study, the diagnosis was low back 
strain, and diffuse lumbar osteoarthritis with disc disease.

On VA examination in April 1992, the veteran gave a history 
of his back becoming locked while descending a spiral 
staircase during an emergency drill requiring that he be 
carried back to the base and then to medical treatment; her 
reported subsequent reinjury from lifting resulting in 
hospitalization and traction for eight days.  This history is 
another instance of the veteran's presentation of 
misinformation about the circumstances, initial presentation, 
and treatment of his low back problem to a medical examiner, 
apparently to influence the examiner's opinion about the 
cause of current findings.

The veteran reported marked limitation of lumbar motion since 
injury in service, with the limitation less at some times 
than at other times, with pain never completely absent.  The 
veteran presented for VA examination in a wheelchair.  He was 
entirely unable to stand and could not be stood up so as to 
ascertain his range of lumbar motion.  The examiner was 
unable to get the veteran to stand at all, and no examination 
of the lumbar spine was performed.  The examiner noted the 
May 1991 ranges of motion.  The veteran had a five-view 
lumbar x-ray study in conjunction with the examination.

The Board finds his presentation as unable to move his lumbar 
spine or arise from the wheelchair disingenuous.  It is 
beyond credibility that neither the x-ray report nor any 
other report would note that five lumbar x-ray films were 
taken with the veteran in a wheelchair rather than in the 
usual standing position.  The Board deduces that the x-ray 
studies were performed in the normal way; the veteran arose 
from the wheelchair to accomplish the pictures.  Moreover, 
extensive subsequent medical records from the federal prison 
system and a county jail in which he was incarcerated for 
most of the time from 1988 to 2000 are devoid of evidence of 
immobility of the lumbar spine, or even of complaints and 
requests for treatment of the lumbar spine.  Most recently, 
Social Security Administration examination in January 2001, 
which found decreased range of motion of the thoracolumbar 
spine without paravertebral muscle spasm.  Other neurological 
findings revealed lumbar radiculopathy.  Thus, other than in 
May 1991 and April 1992, the evidence shows the veteran's 
lumbar spine to be flexible, not fixed.  From this evidence, 
the Board concludes that the May 1991 VA and April 1992 
examination reports of the veteran's failure flex his back or 
to arise from the wheelchair are not probative evidence of 
the extent of his low back disorder at that time.

There is no evidence in the medical record anywhere, 
including numerous x-ray studies over many years, of bony 
fixation that would prevent flexion of the veteran's spine.  
Neither the May 1991 nor the April 1992 examination reports 
are probative evidence that the veteran is appropriately 
rated for ankylosis of the spine, and the subsequent 
documentation of his ability to move his lumbar spine is 
affirmative evidence against rating under those criteria.  
See 38 U.S.C.A. § 4.71a, Diagnostic Code 5286 (2001).

The veteran asserts that the documented degenerative changes 
of his lumbosacral vertebrae and intervertebral discs and the 
neurologic symptomatology associated with those changes are 
caused by the injury in service, secondary to the chronic 
lumbosacral strain, or indistinguishable from them.  If so, 
his disability would be amenable to rating as intervertebral 
disc syndrome.

He asserts that the December 1990 medical opinion of A.E. 
Navarro, M.D., reporting on treatment of the veteran in 1984 
is irrefutable evidence dispositive of the question of the 
relationship between his service-connected low back strain 
and lumbosacral degenerative disease and a central nervous 
system disorder with symptomatic manifestations affecting the 
cervical spine.  The veteran reported that he injured his 
back in service and had traction from the neck to the hips, 
which is undocumented, and that he was exposed to neurotoxins 
in service, without any such exposure after service.  The 
doctor reported that the treatment described and the chemical 
exposure were documented in the veteran's record.  They are 
not.  The veteran omitted to tell the doctor about his work 
as an exterminator for years after service.  It is 
specifically significant in this regard that the doctor 
opined that the veteran suffered a "singular, interrelated 
problem of the spinal nervous system, resulting from one or 
both of the previously mentioned causal factors of 
approximately 1964," noting that no exposure to neurotoxins 
other than in service is known.  This is affirmative evidence 
that Dr. Navarro did not have access to a complete record, 
but obtained history from the veteran.  The Board finds that 
the veteran misled the doctor, and the doctor formed his 
opinion based on the erroneous belief that the possible 
causes for other of the veteran's medical problems existed 
only in service.  Given the veteran's demonstrated 
untrustworthiness and the failure of service records to 
corroborate his use of neurotoxins in service, the Board 
gives no weight to the medical opinion associating other back 
pathology with the service-connected low back strain or with 
any events in service.

In a September 1997 statement, the veteran reported that a 
report of September 26, 1983, from D. Duane, M.D., of the 
Mayo Clinic had also related other pathology to his military 
history of acute back pain.  Dr. Duane did not report such an 
association.  Dr. Duane, addressing the veteran's nuchal 
facial dyskinesia, reported that in 1965 the veteran had a 
history of "low back discomfort reminiscent of disc disease 
without radiation which responded well to conservative 
management."  Dr. Duane did not render an opinion of 
causation as the veteran asserts, either in the cited report 
or in any of several others of record.  His reports provide 
no basis to rate the veteran's service-connected low back 
strain as intervertebral disc syndrome under Diagnostic Code 
5293.

The veteran told the January 2001 Social Security 
Administration examiner that he had a low back injury in a 
training exercise in Vietnam, treated with whole body 
traction.  The examiner noted he had no records available for 
the examination.  Upon examination, which included positive 
neurological findings in the lower extremities, the 
examiner's impression was lumbar radiculopathy from injury in 
the military.  The Board gives little weight to this 
impression, because it was uninformed by any source other 
than the veteran's misrepresented history.  The Board will 
not rate the veteran for intervertebral disc syndrome based 
on it.

Review of all of the medical statements and records from 1983 
to 2000 regarding private examination, investigation, 
consultation and treatment of the veteran's central nervous 
system condition, variously diagnosed, by doctors in London, 
Switzerland, Spain, and the United States, and from federal 
and county prison systems, reveal numerous notations of the 
veteran's history of back injury in service.  Except for the 
opinions noted above and discounted by the Board, they are 
devoid of a medical opinion associating the veteran's 
lumbosacral strain with any other existing diagnosis or 
pathology.

Multiple VA medical opinions based on examination and 
thorough review of the veteran's medical records from service 
and thereafter refute the assertion that there is any causal 
or etiologic relationship between the lumbosacral strain in 
service and subsequently developed degenerative vertebral or 
intervertebral disc disease of the low back.  Neurologic and 
orthopedic examinations of May 1997 were supplemented by a 
thorough review of the medical record in May 1998, including 
review of x-ray studies and a June 1997 magnetic resonance 
imaging (MRI) study of the back, constitute a clear 
preponderance of credible evidence against associating 
lumbosacral degenerative disease with his service-connected 
low back strain.  

In sum, the veteran's service-connected low back strain is 
not ratable under any schedular criteria than those of 
Diagnostic Code 5295.  Whereas he is at the maximum rating 
under that code, only extra-schedular rating can afford 
higher compensation for lumbosacral strain.

The veteran has asserted that the disruption of his work is 
of such an extent that he warrants extra-schedular rating 
because of physical disability from labor.

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity . . . .  To accord 
justice, therefore, to the exceptional 
case where the schedular evaluations are 
found to be inadequate, the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, upon 
field station submission, is authorized 
to approve on the basis of the criteria 
set forth in this paragraph an extra-
schedular evaluation commensurate with 
the average earning capacity impairment 
due exclusively to the service-connected 
disability or disabilities.  The 
governing norm in these exceptional cases 
is: A finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2001).

The record contains several hundred pages of clinical and 
medical consultation records from the veteran's periods of 
incarceration, apparently from 1988 to 1990, and again from 
1995 to 2000.  The only explicit notation of his low back 
problems are in several medical histories on entrance into, 
release from, or transfer between penal facilities, in which 
the veteran reported back injury in service.  The most 
remarkable feature of these extensive records is the dearth 
of evidence of any treatment for low back strain.  The prison 
medical records weigh strongly against finding that the 
veteran had frequent hospitalization due to low back strain.  
A December 1998 prison evaluation cleared him for any 
employment not requiring heavy lifting.  This did not 
identify his low back strain as the cause of such limitation.  
The prison records fail to show that low back strain resulted 
in marked interference with employment.  In sum, the 
objective evidence available to the Board shows no 
extraordinary factors that warrant referral of the claim to 
appropriate VA authority for extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2001); Floyd v. Brown, 9 Vet. App. 
88 (1996).

B.  TDIU

Entitlement to a total disability rating based on individual 
unemployability is based on different factors than those for 
entitlement to extra-schedular rating.  Kellar v. Brown, 6 
Vet App 157, 161 (1994); VAOPGCPREC 6-96  9.  Under 
applicable regulation, the does not meet the schedular 
threshold for assignment of a TDIU on the authority of the 
agency of original jurisdiction, 38 C.F.R. § 4.16(a) (2001), 
or of the Board in the first instance.  VAOPGCPREC 6-96.  The 
Board, in this case, is limited to finding that there is no 
basis for consideration of TDIU, or to referral of the matter 
to VA personnel authorized to award that benefit.  See 
38 C.F.R. § 4.16(b) (2001); VAOPGCPREC 6-96.

Regulation provides for the TDIU benefit if the veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
Id.  The Board does not decide whether the veteran is in fact 
employable.  For VA purposes in this case, it can be assumed 
he is totally disabled.  The only question of factual and 
legal significance is whether total disability is due to 
service-connected disability.  38 C.F.R. § 4.16(b) (2001).

As noted, December 1998 federal prison medical records reveal 
the veteran was then fit for any work that did not require 
heavy lifting.  His oft-reported employment history includes 
business enterprises that do not include manual labor, such 
as, according to his testimony, acquisition and "turn-
around" for resale of various failing business enterprises.  
He has a master's degree level of education, which would 
incorporate sufficient undergraduate liberal education to 
permit him to function in the job market outside of his field 
of greatest expertise, as he apparently did in his various 
business enterprises.  The several physical conditions that 
arguably render him totally disabled, a rare central nervous 
system disorder variously diagnosed and extensively 
documented in the record, and degenerative disease of the 
lumbar spine, are not service connected.  The January 2001 
examination for social security purposes does not reveal 
symptomatology of low back strain that could reasonably be 
deemed totally disabling from any employment but manual 
labor.  The veteran's history reveals that manual labor has 
never been his stock in trade.  Although the veteran's 
attorney has asserted that VA should consider the veteran's 
advanced age in determining entitlement to TDIU, specific 
regulation precludes consideration of advancing age in this 
determination.  38 C.F.R. § 3.341(a) (2001).

In sum, the clear preponderance of the evidence is against 
referral of this case to VA personnel authorized to award 
TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2001).


ORDER

A disability rating in excess of 40 percent on a schedular or 
extra-schedular basis for low back strain is denied.  A total 
disability rating based in individual unemployability is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

